Case 1:20-cr-00062-IMK-MJA Document 69 Filed 02/08/21 Page 1 of 4 PageID #: 161



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                     CRIMINAL NO. 1:20CR62-02
                                                  (Judge Keeley)

 BRANDON J. MARTINO,

                  Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 68),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On   January     22,   2021,    the   defendant,   Brandon   J.    Martino

 (“Martino”), appeared before United States Magistrate Judge Michael

 J. Aloi and moved for permission to enter a plea of GUILTY to Count

 Two of the Indictment. After Martino stated that he understood that

 the magistrate judge is not a United States district judge, he

 consented to tendering his plea before the magistrate judge.

 Previously,    this    Court   had    referred   the    guilty   plea   to   the

 magistrate judge for the purposes of administering the allocution

 pursuant to Federal Rule of Criminal Procedure 11, making a finding

 as to whether the plea was knowingly and voluntarily entered, and

 recommending to this Court whether the plea should be accepted.

      Based upon Martino’s statements during the plea hearing and

 the government’s proffer establishing that an independent factual

 basis for the plea existed, the magistrate judge found that Martino

 was competent to enter a plea, that the plea was freely and
Case 1:20-cr-00062-IMK-MJA Document 69 Filed 02/08/21 Page 2 of 4 PageID #: 162



 USA v. MARTINO                                                 1:20CR62-02

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 68),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 voluntarily given, that he was aware of the nature of the charges

 against him and the consequences of his plea, and that a factual

 basis existed for the tendered plea. The magistrate judge entered

 a Report and Recommendation Concerning Plea of Guilty in Felony

 Case (“R&R”) (dkt. no. 68) finding a factual basis for the plea and

 recommending that this Court accept Martino’s plea of guilty to

 Count Two of the Indictment.

      The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R. He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R. The parties did not file

 any objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R,

 ACCEPTS Martino’s guilty plea, and ADJUGES him GUILTY of the crime

 charged in Count Two of the Indictment.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until it

 has received and reviewed the presentence report prepared in this

 matter.



                                      2
Case 1:20-cr-00062-IMK-MJA Document 69 Filed 02/08/21 Page 3 of 4 PageID #: 163



 USA v. MARTINO                                                 1:20CR62-02

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 68),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

         Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

 follows:

         1.   The Probation Officer shall undertake a presentence

 investigation of Martino, and prepare a presentence report for the

 Court;

         2.   The Government and Martino shall provide their versions

 of the offense to the probation officer by February 16, 2021;

         3.   The presentence report shall be disclosed to Martino,

 defense counsel, and the United States on or before April 9, 2021;

 however, the Probation Officer shall not disclose any sentencing

 recommendations made pursuant to Fed. R. Crim. P. 32(e)(3);

         4.   Counsel may file written objections to the presentence

 report on or before April 23, 2021;

         5.   The Office of Probation shall submit the presentence

 report with addendum to the Court on or before May 7, 2021; and

         6.   Counsel may file any written sentencing statements and

 motions for departure from the Sentencing Guidelines, including the

 factual basis from the statements or motions, on or before May 7,

 2021.




                                      3
Case 1:20-cr-00062-IMK-MJA Document 69 Filed 02/08/21 Page 4 of 4 PageID #: 164



 USA v. MARTINO                                                 1:20CR62-02

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 68),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The magistrate judge continued Martino on bond pursuant to the

 Order Setting Conditions of Release (dkt. no. 22) entered on

 October 22, 2020.

      The   Court   will   conduct    the   sentencing    hearing   for   the

 defendant on May 21, 2021 at 11:00 A.M. in the Magistrate Judge

 Courtroom, Third Floor,1 Clarksburg, West Virginia point of holding

 court.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: February 8, 2021


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




      1
       This proceeding will be conducted in the District Courtroom
 should it become available.

                                       4
